REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having regarding claim 1, a second annular element of the one or more annular elements is circumferentially disposed around the first annular element, is coupled to the base element, and is configured to rotate about the shaft element; the input device is configured to generate one or more input signals based on a position of the first annular element, a position of the second annular element, and a pivotal movement of the shaft element. There is no teaching or suggestion in the prior art of the claimed combination having regarding claim 9, a second annular element of the one or more annular elements is configured to rotate in response to an interaction with the second annular element; the input device is configured to generate one or more input signals based on a position of the first annular element, the second annular element, and a pivotal movement of the shaft element.  There is no teaching or suggestion in the prior art of the claimed combination having regarding claim 17, a wheelchair; and an input device comprising a shaft element, a base element, and one or more annular elements, wherein: a lower distal end of the shaft element is coupled to the base element; the shaft element is configured to pivotally move about the lower distal end of the shaft element; a first annular element of the one or more annular elements is circumferentially disposed around the shaft element; the first annular element is coupled to the base element; the first annular element is configured to rotate about the shaft element; the input device is configured to generate one or more input signals based on a position of the first annular element and a pivotal movement of the shaft element; and the one or more input signals are configured to cause a controller communicatively coupled to the input device to set an operation mode of the wheelchair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656